Per Curiam.
In this case an issue was joined to the effect that the premises in controversy were within the exterior limits of a Mexican grant known as the Rancho San Jose. On this issue there was no finding. The court found that the premises were within the exterior limits of a survey of the rancho above mentioned made by Thompson in August, 1868, which survey was set aside; that it was not within the exterior limits of a survey made previously to that of Thompson, which survey was also set aside; that in 1874 a re-survey was made which excluded the land in suit. All of these surveys were made by authority of the United States, and on the survey of 1874 a patent was issued.
It was further found that the premises in controversy were *538not within the limits of the survey of 1874, or within the patent.
It will be seen from the preceding recapitulation that there was no finding upon the issue above stated.
The cause must therefore go back for a new trial that there may be a finding on the issue mentioned. We find no other error in the record.
Judgment and order reversed and cause remanded for a new trial.